Name: Council Regulation (EC) NoÃ 1491/2006 of 10 October 2006 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2006 to 15 June 2007
 Type: Regulation
 Subject Matter: international affairs;  Africa;  fisheries;  European construction
 Date Published: nan

 11.10.2006 EN Official Journal of the European Union L 279/1 COUNCIL REGULATION (EC) No 1491/2006 of 10 October 2006 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2006 to 15 June 2007 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Under the terms of Article 17 of the Agreement between the Government of the Republic of Guinea-Bissau and the European Economic Community on fishing off the coast of Guinea-Bissau (2), the contracting parties are to enter into negotiations, before the period of validity of the Protocol to the Agreement expires, to determine by mutual agreement the contents of the Protocol for the period that follows and any amendments or additions requiring to be made to the Annex. (2) The existing Protocol was approved by Council Regulation (EC) No 249/2002 (3) and amended under the Agreement approved by Council Regulation (EC) No 829/2004 (4). The two parties have now decided to extend its validity for one year by means of an Agreement in the form of an Exchange of Letters, pending negotiations on the changes to be made to the Protocol. (3) It is in the Community's interest to approve this extension. (4) The allocation of the fishing opportunities among the Member States under the expired Protocol should be confirmed, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an Exchange of Letters concerning the extension of the Protocol establishing the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2006 to 15 June 2007 (5), is hereby approved on behalf of the Community. Article 2 1. The fishing opportunities set out in the Protocol shall be allocated to Member States as follows: (a) shrimps:  Italy 1 776 GRT (gross registered tonnage)  Spain 1 421 GRT  Portugal 1 066 GRT  Greece 137 GRT (b) fin-fish/cephalopods:  Spain 3 143 GRT  Italy 786 GRT  Greece 471 GRT (c) tuna seiners:  Spain 20 vessels  France 19 vessels  Italy 1 vessels (d) surface longliners and pole-and-line vessels:  Spain 21 vessels  France 5 vessels  Portugal 4 vessels 2. If licence applications from the Member States referred to in paragraph 1 do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the fishing zone of Guinea-Bissau in accordance with the procedures provided for by Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (6). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 October 2006. For the Council The President H. HEINÃ LUOMA (1) Not yet published in the Official Journal. (2) OJ L 226, 29.8.1980, p. 34. Agreement as last amended by the Protocol for the period from 16 June 2001 to 15 June 2006 (OJ L 19, 22.1.2002, p. 35). (3) OJ L 40, 12.2.2002, p. 1. (4) OJ L 127, 29.4.2004, p. 25. (5) OJ L 200, 22.7.2006, p. 9. (6) OJ L 73, 15.3.2001, p. 8.